J-S26026-18


                                 2018 Pa. Super. 207

    COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
               v.                          :
                                           :
                                           :
    LYNN PRESLEY                           :
                                           :
                     Appellant             :   No. 927 EDA 2017

                   Appeal from the PCRA Order March 3, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-1113641-1998,
                            CP-51-CR-1113831-1998

BEFORE:     BENDER, P.J.E., BOWES, J., and STEVENS*, P.J.E.

OPINION BY BOWES, J.:                                  FILED JULY 17, 2018

       Lynn Presley appeals from the order that dismissed his petition filed

pursuant to the Post Conviction Relief Act (“PCRA”). We affirm.

       This Court offered the following summary of the case history in deciding

Appellant’s direct appeal.

             This matter arises out of Appellant’s involvement in two
       separate criminal cases in Philadelphia County. At CP-51-CR-
       1113641-1998, Appellant pleaded guilty to robbery, terroristic
       threats, simple assault, and contempt of court. At CP-51-CR-
       1113831-1998, he pleaded guilty to theft by unlawful taking,
       simple assault, and contempt of court. On January 7, 2000, the
       Honorable Tama Myers Clark sentenced Appellant to an aggregate
       term of eleven and one-half months to twenty-three months of
       incarceration followed by five years of reporting probation.
       Appellant was granted immediate parole.

             Due to technical violations of Appellant’s probation
       requirements (failing to report to his probation officer and not
       undertaking anger management therapy), Judge Myers Clark
       revoked his probation at a violation of probation (“VOP”) hearing
       on March 30, 2001. Notwithstanding the Commonwealth’s claim


*    Former Justice specially assigned to the Superior Court.
J-S26026-18


     that Appellant failed to cooperate while on probation, Judge Myers
     Clark resentenced him to the same term of eleven and one-half
     months to twenty-three months of incarceration followed by five
     years of reporting probation.

           Based on an undercover police investigation from October
     8, 2004 until December 21, 2004, Appellant was charged in
     Montgomery County on March 1, 2005, with multiple theft crimes
     (CR-103-05). Six months later at a bench trial on September 13,
     2005, the Honorable Felice Stack of Philadelphia County found
     Appellant guilty of various drug charges and conspiracy (MC-
     0411-1574-2005).       Due to Appellant’s intervening criminal
     conduct, Judge Myers Clark held a VOP hearing on November 16,
     2005, where she heard testimony regarding the Montgomery
     County charges and the Philadelphia County drug offenses. N.T.,
     11/16/05, 24-45.      Noting this was Appellant’s second VOP
     hearing, Judge Myers Clark revoked Appellant’s probation and
     sentenced him to an aggregate term of twelve years to twenty-
     four years of incarceration, plus a $55,000.00 fine.

           Appellant filed a timely post-sentence motion for
     reconsideration on November 28, 2005. Judge Myers Clark
     granted the motion and vacated the November 16, 2005 sentence.
     Following numerous continuances requested by Appellant in order
     to [ultimately unsuccessfully] negotiate a deal with the
     Montgomery County District Attorney, Judge Myers Clark
     conducted a hearing on December 6, 2006, to reconsider
     Appellant’s revocation of probation sentence.               At the
     reconsideration hearing, the Commonwealth explained that it
     would nolle prosse Appellant’s drug convictions “in favor of judicial
     economy” if Judge Myers Clark decided to re-impose the
     November 16, 2005 sentence. After hearing argument from
     counsel and Appellant’s statement, Judge Myers Clark re-imposed
     the November 16, 2005 sentence of twelve years to twenty-four
     years of incarceration plus a fine.      On the same day, the
     Commonwealth nolle prossed Appellant’s drug convictions.
     Appellant did not file post-sentence motions or a direct appeal.

            Eight months later, on August 9, 2007, Appellant filed a
     petition pursuant to the [PCRA] seeking reinstatement of his post-
     sentence and direct appeal rights nunc pro tunc because counsel
     failed to file post-sentence motions or a direct appeal from the
     December 6, 2006 sentence. Appointed counsel filed an amended
     petition on July 7, 2008, and a supplement to the amended

                                     -2-
J-S26026-18


      petition on October 15, 2008. The PCRA court[, Judge Denis P.
      Cohen,] reinstated Appellant’s direct appeal rights nunc pro tunc
      on February 4, 2011.

Commonwealth v. Presley, 48 A.3d 482 (Pa.Super. 2012) (unpublished

memorandum) (citations and footnotes omitted), appeal denied, 51 A.3d 838

(Pa. 2012).

      In his subsequent nunc pro tunc direct appeal, Appellant sought review

of the discretionary aspects of his sentence, contending that it was harsh and

excessive and that Judge Meyers Clark did not consider any of the relevant

sentencing factors or explain the reasons for the sentence. Id. (unpublished

memorandum at 4-5) (citing Appellant’s brief).      Judge Cohen agreed that

resentencing was warranted because the VOP court failed “to give any reasons

for imposing the statutory maximum sentence after revoking probation.” Trial

Court Opinion, 6/30/11, at 11 (citing Commonwealth v. Parlante, 823 A.2d
927 (Pa.Super. 2003)).     The trial court “respectfully recommend[ed] that

[Appellant’s] sentence be vacated and the matter remanded for imposition of

a new sentence.” Id. at 8.

      This Court declined to grant the relief urged by the trial court, holding

instead that Appellant failed to preserve the claims. Specifically, we found

that the issues were not initially raised with the VOP court at the December 6,

2006 resentencing hearing or in a post-sentence motion.       Presley, supra

(unpublished memorandum at 7). Therefore, this Court affirmed Appellant’s

judgment of sentence, but indicated that its ruling was “without prejudice to


                                     -3-
J-S26026-18


his rights under the PCRA to allege trial counsel’s ineffectiveness in failing to

file a post-sentence motion.” Id. (unpublished memorandum at 8).

       Appellant responded by filing the PCRA petition that is the subject of the

instant appeal. In his petition, as amended by his counsel who was appointed

pursuant to Pa.R.Crim.P. 904(C), Appellant claimed that his VOP counsel was

ineffective in failing to file a motion for reconsideration of sentence. Amended

PCRA Petition, 7/21/16, at 9-14. The PCRA court issued notice of its intent to

dismiss Appellant’s petition without a hearing. Appellant filed no response,

and the PCRA court dismissed the petition by order of March 7, 2017.1

       On March 28, 2017, an order directing Appellant to file a concise

statement of errors complained of on appeal within twenty-one days was filed

and served. Counsel did not timely comply by April 18, 2017. On May 4,

2017, counsel filed a motion for extension of time to file the statement,

averring therein that he was unable to file the statement because he had been

out of the country. Motion for Extension, 5/4/17, at ¶ 2. The PCRA court did

not rule upon the motion. Rather, counsel filed a late statement, without leave

to do so, on May 11, 2017. In its subsequent Rule 1925(a) opinion, the PCRA

court suggested that waiver should result from Appellant’s failure to timely

comply.     However, it addressed the merits of Appellant’s claim of VOP


____________________________________________


1 We gather from the docket that the delay between the filing in 2012 and
disposition in 2017 of Appellant’s petition is attributable to a change of
counsel, the filing of amended petitions, and Appellant’s litigating a 2013
petition in Commonwealth Court.

                                           -4-
J-S26026-18


counsel’s ineffectiveness “[i]n the interest of thoroughness.”     PCRA Court

Opinion, 6/27/17, at 6 n.17.

      Appellant presents the following questions for this Court’s review.

      I.     Whether the PCRA court erred in ruling the issues in this
             appeal were waived for failure to timely file under Pa.R.A.P.
             1925(b).

      II.    Whether the [PCRA] court erred in denying the Appellant’s
             PCRA petition without an evidentiary hearing on the issues
             raised in the amended PCRA petition regarding violation of
             parole (VOP) counsel’s ineffectiveness.

      III.   Whether the court erred in not granting relief on the PCRA
             petition alleging counsel was ineffective.

Appellant’s brief at 8 (unnecessary capitalization omitted).

      We first consider whether Appellant has waived review of his claim by

failing to timely file a Rule 1925(b) statement as ordered by the PCRA court.

By the express terms of Rule 1925, all issues not properly raised in a court-

ordered concise statement are waived. Pa.R.A.P. 1925(b)(4)(vii).

       Rule 1925 was amended in 2007 to add provisions for remand in

certain circumstances. Subsection (c)(3) now provides: “If an appellant in a

criminal case was ordered to file a Statement and failed to do so, such that

the appellate court is convinced that counsel has been per se ineffective, the

appellate court shall remand for the filing of a Statement nunc pro tunc and

for the preparation and filing of an opinion by the judge.”           Pa.R.A.P.

1925(c)(3). An attorney’s failure to file and serve a timely 1925(b) statement

in a criminal case “is a failure to perfect the appeal, it is presumptively


                                      -5-
J-S26026-18


prejudicial and ‘clear’ ineffectiveness.” Pa.R.A.P. 1925, Note (citing, inter alia,

Commonwealth           v.   West,     883 A.2d 654,   657   (Pa.Super.   2005)).

Accordingly, in criminal cases, remand, not waiver, results from the late filing

of a statement, unless the trial court addressed the issues raised in a late-

filed statement.2 In those circumstances, no remand is necessary, and this

Court may address the merits of issues. See Commonwealth v. Thompson,

39 A.3d 335, 340 (Pa.Super. 2012).

       “The purpose of the PCRA is to provide an action for ‘persons convicted

of crimes they did not commit and persons serving illegal sentences’ to obtain

relief.” Commonwealth v. Haag, 809 A.2d 271, 284 (Pa. 2002) (quoting 42

Pa.C.S. § 9542). However, “[t]he PCRA system is not part of the criminal

proceeding itself, but is, in fact, civil in nature.” Id. Consequently, we must

decide whether the instant appeal from an order denying PCRA relief is “a

criminal case” or a “civil case” for purposes of subsection (c) of the Rule.

       While both our Supreme Court and this Court have in published

decisions opined about the applicability of the subsection (c)(3) criminal-case

remand procedure in a PCRA appeal, the issue was not actually necessary to

the holding in either case.        In Commonwealth v. Hill, 16 A.3d 484 (Pa.



____________________________________________


2 Subsection (c)(2) offers a different procedure in civil cases, allowing an
appellate court to remand for the nunc pro tunc filing of a statement, or the
amendment or supplementation of a statement, upon application of the
appellant and for good cause shown. Pa.R.A.P. 1925(c)(2). No such
application was made in the instant case.

                                            -6-
J-S26026-18


2011), our Supreme Court suggested that, because of the civil nature of PCRA

proceedings, the remand procedure of subsection (c)(3) should not apply

when it is PCRA counsel rather than direct appeal counsel who fails to comply

with a 1925(b) order.    Id. at 495 n.14.    However, because the pre-2007-

amendment version of the Rule was at issue in that case, the Court’s musings

on the subject were dicta.

      More recently, this Court suggested, albeit also in dicta, that subsection

(c)(3) applies when PCRA counsel fails to file a timely 1925(b) statement as a

remedy to the per se ineffectiveness of PCRA counsel. Commonwealth v.

Oliver, 128 A.3d 1275, 1279 (Pa.Super. 2015) (“Had [Oliver’s] counsel been

solely responsible for the failure to file a Rule 1925(b) statement on [Oliver’s]

behalf, [he] would have been entitled to a remand for the filing of a Rule

1925(b) statement pursuant to Rule 1925(c)(3).”).

      There being no precedential pronouncement to guide our resolution of

the issue, we opt to follow the more recent dicta, and hold that a PCRA appeal

is a “criminal case” for purposes of Pa.R.A.P. 1925(c). Although the PCRA

proceedings are civil, they nonetheless involve a collateral attack upon a

judgment of sentence imposed in a criminal case. Further, PCRA proceedings

are governed by the Rules of Criminal Procedure, not the Rules of Civil

Procedure. See Pa.R.Crim.P. 900-910. We see no reason not to continue

viewing PCRA proceedings as criminal for the purpose of the Rules of Appellate

Procedure.


                                      -7-
J-S26026-18


      Moreover, the Rules of Criminal Procedure give a petitioner “the right to

effective assistance of counsel during the first PCRA petition,” Haag, supra

at 284, a right not implicated by counsel’s failure to comply with Rule 1925(b)

in a civil case. Application of subsection (c)(3) in PCRA cases is consistent

with post-Hill decisions acknowledging that the rule-based right to effective

assistance of PCRA counsel is enforceable if properly raised. See Pa.R.Crim.P.

904(F)(2) (providing the appointment of counsel is effective throughout the

PCRA proceedings, including any appeal); Commonwealth v. Rykard, 55
A.3d 1177, 1191 (Pa.Super. 2012) (addressing merits of claim that PCRA

counsel rendered ineffective assistance where the appellant followed the

proper procedure to preserve this issue for this Court’s review).

      Applying our holding to the instant appeal, we conclude that PCRA

counsel in the case sub judice was per se ineffective in failing to file the court-

ordered 1925(b) statement in a timely fashion. As the PCRA court addressed

the merits of the claim of error Appellant included in his late-filed statement,

“we need not remand and may address the merits of the issues presented.”

Thompson, supra at 340.           Therefore, we shall proceed to review the

substance of Appellant’s contention that the PCRA court erred in dismissing

his claim that VOP counsel was ineffective in failing to preserve his challenge

to the discretionary aspects of his sentence.

       We begin with our standard of review.        “Our standard of review for

issues arising from the denial of PCRA relief is well-settled.          We must


                                       -8-
J-S26026-18


determine whether the PCRA court’s ruling is supported by the record and free

of legal error.”     Commonwealth v. Johnson, 179 A.3d 1153, 1156

(Pa.Super. 2018) (internal quotation marks omitted).

        Appellant contends that VOP counsel was ineffective in failing to

preserve his discretionary-aspects-of-sentencing claim for appellate review.

The following legal principles apply to our assessment of Appellant’s claim.

               Counsel is presumed effective, and an appellant has the
        burden of proving otherwise. In order for Appellant to prevail on
        a claim of ineffective assistance of counsel, he must show, by a
        preponderance of the evidence, ineffective assistance of counsel
        which so undermined the truth-determining process that no
        reliable adjudication of guilt or innocence could have taken place.

              To prevail on his ineffectiveness claims, Appellant
              must plead and prove by a preponderance of the
              evidence that: (1) the underlying legal claim has
              arguable merit; (2) counsel had no reasonable basis
              for his action or inaction; and (3) Appellant suffered
              prejudice because of counsel’s action or inaction.

Commonwealth v. Brown, 161 A.3d 960, 965 (Pa.Super. 2017) (citations

and quotation marks omitted).

        The PCRA court concluded that Appellant failed to plead facts

establishing the prejudice prong of his claim. PCRA Court Opinion, 6/27/17,

at 7.     Based upon different reasoning, we agree. See Commonwealth v.

Wiley, 966 A.2d 1153, 1157 (Pa.Super. 2009) (“[W]e may affirm the decision

of the PCRA court if there is any basis on the record to support the PCRA

court’s action; this is so even if we rely on a different basis in our decision to

affirm.”).


                                       -9-
J-S26026-18


     We find our review of this matter informed by our Supreme Court’s

decision in Commonwealth v. Reaves, 923 A.2d 1119 (Pa. 2007). In that

case, Reaves pled guilty to burglary and other crimes and received a sentence

of county imprisonment followed by probation. After Reaves failed to report

to his probation officer or to pay restitution, the VOP court revoked the

probation and sentenced Reaves to a term of four to eight years

imprisonment. Reaves made no objection to the sentence at the VOP hearing

and did not file a motion to modify. Id. at 1121-22. On appeal to this Court,

Reaves claimed that the VOP court erred in not stating its reasons for the

sentence, and that the sentence was excessive. This Court affirmed, holding

that the VOP court was not required to state reasons for deviating from the

sentencing guidelines because they are not applicable to VOP sentences, and

that Reaves waived his excessiveness claim because he did not raise it in the

VOP court. Id. at 1122-23.

     In a subsequent PCRA petition, Reaves claimed that VOP counsel was

ineffective in failing to preserve the claims that his sentence was excessive

and that the VOP court failed to state the reasons for its sentence on the

record. The PCRA court dismissed the petition, indicating that Reaves could

not show prejudice because the court, “speaking as the actual VOP sentencing

judge,” would not have changed his sentence if the claims had been raised.

Id. at 1123. This Court reversed and remanded for resentencing, finding that

VOP counsel’s inaction “defaulted a legitimate challenge to the discretionary


                                   - 10 -
J-S26026-18


aspects of [Reaves’s] sentence: namely, a claim that the VOP court failed to

comply with Pa.R.Crim.P. 708’s requirement that “[t]he judge shall state on

the record the reasons for the sentence imposed.” Pa.R.Crim.P. 708(D)(2). 3

This Court further determined that counsel lacked a reasonable basis for the

inaction “because it limited [Reaves’s] options on appeal,” and it caused

prejudice “because counsel effectively waived [Reaves’s] right to challenge

this issue on appeal.”       Reaves, supra at 1123 (internal quotation marks

omitted). Therefore, since the VOP court did not state the reasons for its

sentence, this Court remanded for resentencing without addressing, inter alia,

VOP counsel’s failure to raise an excessiveness claim.

       Our Supreme Court reversed.             The Court stated that Rule 708’s

requirement that the VOP judge state on the record the reasons for its

sentence “is not an end in itself, at least for purposes of a collateral attack.”

Id. at 1129. Rather, it is “a procedural mechanism for the aggrieved party

both to attempt to rebut the court’s explanation and inclination before the

sentencing proceeding ends, and to identify and frame substantive claims for

post-sentence motions or appeal.” Id. If a contemporaneous objection were

made and the VOP court nonetheless refused to explain its reasoning, the

proper remedy on direct appeal would be to remand for a new sentencing

hearing at which the court complies with Rule 708(D)(2). Id. at 1129-30.


____________________________________________


3At the time Reaves was decided, this requirement was found at Pa.R.Crim.P.
708(C)(2). It was moved to (D)(2) when the Rule was amended in 2013.

                                          - 11 -
J-S26026-18


However, when the issue is waived on direct appeal because no objection was

made in the VOP court, the defendant must show that he was prejudiced by

counsel’s failure to object.

      Importantly, the Court held that, in the context of counsel’s failure to

raise a Rule 708(D)(2) objection, the “proper initial focus in assessing

prejudice is upon the proceeding where counsel defaulted in the objection,”

not upon the outcome of appeal taken from the sentence. Id. at 1132. The

Court explained:

            Although contemporaneous objections operate to preserve
      issues for appellate review, they serve an equally important
      function in obviating appeals by affording the trial court a timely
      opportunity to correct mistakes and/or to reconsider decisions.
      Whether VOP counsel can be deemed ineffective, then, depends
      upon whether appellee has proven that a motion to reconsider
      sentence, if filed (or more properly, a Rule 708 objection
      forwarded at the hearing itself), would have led to a different and
      more favorable outcome at VOP sentencing. In this context,
      the only way the proceeding would have been more favorable
      would be if counsel’s objection secured a reduction in the
      sentence.

Id. at 1131-32 (emphasies added). The Court concluded that the record did

not support a finding that “if only counsel had asked for a statement of reasons

for the sentence at the VOP proceeding, that statement of explanation alone

would have led the court to reduce the sentence as well.”          Id. at 1132.

Therefore, the Superior Court erred in granting PCRA relief based upon the

claim that counsel was ineffective in failing to raise a Rule 708(D)(2) objection

to the VOP court’s lack of an explanation for its sentence. The High Court thus

reversed this Court’s order vacating the sentence and remanding for

                                     - 12 -
J-S26026-18


resentencing, and remanded for this Court to consider Reaves’s other claims

of ineffective assistance of VOP counsel. Id. at 1133.

      In the instant case, Appellant, like Reaves, claimed that VOP counsel

was ineffective in failing to object to the VOP court’s failure to state the

reasons for its sentence. Appellant’s brief at 19-20. Appellant complains that

the VOP court, upon revoking probation, “moved immediately to imposing the

maximum sentence after arguments were concluded without making even a

passing reference to any of the variety of factors.” Id. at 20.

      Appellant relies upon this Court’s decision in Parlante, supra, in which

we vacated the VOP sentence and remanded for resentencing based upon the

VOP court’s failure to state reasons to justify the sentence imposed. However,

Parlante was a direct appeal from the VOP sentence, not a collateral attack

on the sentence. It is Reaves, not Parlante that provides the proper focus

of our review of the claim that counsel was ineffective in failing to object to

the VOP court’s failure to state its reasons for the sentence on the record, i.e.,

whether such an objection would have “secured a reduction in the sentence.”

Reaves, supra at 1132.

      As in Reaves, Appellant has not pled facts to support a finding that “if

only counsel had asked for a statement of reasons for the sentence at the VOP

proceeding, that statement of explanation alone would have led the court to

reduce the sentence as well.” Id. Therefore, we conclude that the PCRA court




                                     - 13 -
J-S26026-18


properly dismissed without a hearing Appellant’s claim that counsel was

ineffective in not raising a Rule 708(D)(2) objection.

       Appellant also contends that counsel was ineffective in not filing a post-

sentence motion challenging the discretionary aspects of the sentence, and

thus failing to preserve for appellate review the claim that his sentence was

unduly harsh and excessive. Appellant’s brief at 19. He argues that the claim

would have raised a substantial question for this Court’s review on direct

appeal had counsel preserved it by objecting at the 2006 sentencing hearing

or in a post-sentence motion.4         Id. at 20.



____________________________________________


4  The record reveals that Appellant actually did raise the claim that his
sentence was excessive in the post-sentence motion that prompted the VOP
court to vacate the original sentence of twelve to twenty-four years
imprisonment and hold the subsequent resentencing hearing in 2006. Motion
for Post-Sentence Relief, 11/28/05, at ¶ 10. Thus, to the extent that this
Court held that Appellant’s excessiveness claim had to be re-raised either at
the 2006 hearing or in another post-sentence motion filed after the VOP court
re-imposed the same term of imprisonment, the holding was clearly
erroneous. See Pa.R.Crim.P. 708, Comment (“Once a sentence has been
modified or re-imposed pursuant to a motion to modify sentence[,] a party
wishing to challenge the decision on the motion does not have to file an
additional motion to modify sentence in order to preserve an issue for appeal,
as long as the issue was properly preserved at the time sentence was modified
or re-imposed.”). However, because we conclude that it is not reasonably
likely that Appellant would have succeeded if this Court had considered the
merits of his sentencing challenge, no manifest injustice resulted from the
error, and we may not disturb the prior ruling. See Commonwealth v.
Starr, 664 A.2d 1326, 1331 (Pa. 1995) (explaining that, under the doctrine
of law of the case, a question decided by an appellate court may not be altered
on a second appeal to that same court unless, inter alia, “the prior holding
was clearly erroneous and would create a manifest injustice if followed”).



                                          - 14 -
J-S26026-18


       Whether the focus of the inquiry is upon the outcome of the sentencing

hearing or the outcome of the direct appeal, we conclude that Appellant has

not pled facts to establish the prejudice prong of his claim. First, it is apparent

from the record that it is not reasonably likely that Appellant would have

obtained a more favorable result in the VOP court if counsel had filed a new

motion claiming that the sentence was unduly harsh and excessive: the VOP

court had just re-imposed a twelve-to-twenty-four-year sentence at the

resentencing hearing that resulted from Appellant’s prior motion contending

that a sentence of twelve to twenty-four years was excessive. Expecting the

same action to yield different results is the very definition of irrational.

       Moreover, Appellant has not shown that he was reasonably likely to

obtain a more favorable result on direct appeal to this Court if his

excessiveness claim had been preserved.5 We begin by observing that, while

a trial court has broad discretion in its initial sentencing, the length of a VOP

sentence “rests peculiarly within the discretion of the VOP judge.” Reaves,

supra at 1131 n.12.          “[S]entencing guidelines do not apply to sentences

imposed as a result of probation or parole revocations.” Commonwealth v.


____________________________________________


5 As noted above, Judge Cohen, in Appellant’s nunc pro tunc direct appeal, did
opine that Appellant’s 2006 VOP sentence should be vacated and the case
remanded for resentencing. See Trial Court Opinion, 6/30/11, at 9. However,
that conclusion was based upon Judge Meyers Clark’s failure to state her
reasons for the sentence on the record, not upon a finding of excessiveness.
For the reasons discussed above in connection with Commonwealth v.
Reaves, 923 A.2d 1119, 1129-32 (Pa. 2007), Judge Cohen’s opinion does not
aid Appellant in establishing prejudice.

                                          - 15 -
J-S26026-18


Coolbaugh, 770 A.2d 788, 792 (Pa.Super. 2001). Instead, a VOP sentencing

court “is limited only by the maximum sentence that it could have imposed

originally at the time of the probationary sentence.”        Commonwealth v.

Pasture, 107 A.3d 21, 27-28 (Pa. 2014). The rationale for this difference is

that a “convicted defendant released into the community under such control

of the sentencing judge, who violates the terms of his release[,] thereby

betrays the judge’s trust.” Reaves, supra at 1131 n.12. Further, “since the

defendant has previously appeared before the sentencing court, the stated

reasons for a revocation sentence need not be as elaborate as that which is

required at initial sentencing.” Pasture, supra at 28.

      Here, Appellant betrayed that trust not once, but twice.           When he

violated probation the second time by selling drugs, Appellant showed no

acknowledgement of wrongdoing, let alone remorse.           Rather, at the 2005

sentencing hearing, Appellant further offended the VOP court with an explicit

outburst, N.T. Sentencing, 11/16/05, at 60 (“How she gonna give me all this

fucking time?”), and then utilized his right of allocution to bicker with the judge

and complain at length about the extended probationary sentence that the

judge imposed the first time Appellant violated probation. Id. at 65-69.

      Nonetheless,    the    VOP    court   granted    Appellant’s   motion     for

reconsideration and vacated the sentence of twelve to twenty-four years in

order, as the Commonwealth explained, for Appellant to “enter into

negotiations with Montgomery County on his other open [b]ills for the theft of


                                      - 16 -
J-S26026-18


. . . motorcycles and vans” to show willingness “to cooperate and take

responsibility” for his actions. N.T. Sentencing, 12/6/06, at 6. Had Appellant

demonstrated that good faith, the Commonwealth would have agreed to

recommend a substantial reduction in Appellant’s sentence.          Id. at 8.

However, despite the VOP court’s grant of a lengthy continuance, no deal was

negotiated, and the Commonwealth asked the VOP court to resentence

Appellant to the initially-imposed term of twelve to twenty-four years.6

       Appellant’s counsel presented an argument for a lesser sentence,

seeking an opportunity for Appellant, who had been incarcerated for over a

year awaiting resentencing, to have another chance, and asking the VOP court

to show mercy. Id. at 17-20. Appellant, undermining his counsel’s efforts,

again exercised his right of allocution by grumbling about the additional

probation time he was given in 2001 after his first violation, and by

questioning whether counsel had challenged that sentence as Appellant had

asked. Id. at 23-26. Upon consideration of the arguments, the VOP court

again imposed a term of twelve to twenty-four years imprisonment.

       Appellant has pointed to nothing that causes us to conclude that the

sentence was an abuse of the “peculiar” discretion granted to the VOP court.



____________________________________________


6 At the resentencing hearing, the Commonwealth did offer to withdraw the
drug charges that led to the second revocation of Appellant’s probation, “in
favor of judicial economy,” if the VOP court re-imposed the initial sentence.
N.T. Sentencing, 12/6/06, at 7. In accordance with the representation, the
charges were subsequently withdrawn.

                                          - 17 -
J-S26026-18


Reaves, supra at 1131 n.12. Appellant showed no remorse for his repeated

criminal activity. Rather, he was merely upset that he was still on probation

at the time he re-offended. With the number of times Appellant appeared

before    the   trial   court,   it   was   well     aware   of    Appellant’s    character,

circumstances, and potential for rehabilitation (or lack thereof).                        See

Pasture, supra at 28 (“When sentencing is a consequence of the revocation

of probation, the trial judge is already fully informed as to the facts and

circumstances of both the crime and the nature of the defendant.”). See also

N.T.     Sentencing,     12/6/06,     at    15     (“[F]or   the    record,”     stated   the

Commonwealth, “the merits of this case have been discussed on numerous

occasions, starting back with the actual violation hearing, the reconsideration

of sentence, the deferred sentencing date, so at this point, . . . we have heard

all of the arguments on the reconsideration[.]”)

       Given the facts and history of this case, the VOP court’s familiarity with

Appellant, and the highly-deferential standard of review, we simply cannot

conclude that the VOP court abused its discretion in imposing the statutory

maximum sentence. See, e.g., Commonwealth v. Sierra, 752 A.2d 910,

915 (Pa.Super. 2000) (finding no abuse in VOP court’s discretion in imposing

statutory maximum sentence of five to twenty years imprisonment based

upon technical violations, where the record showed the judge’s “in-depth

knowledge of this individual, that parole and probation were ineffective in

rehabilitating her, and that further incarceration of this degree was


                                            - 18 -
J-S26026-18


appropriate”). Accordingly, Appellant cannot show that he was prejudiced by

counsel’s failure to file a post-sentence motion, and his PCRA petition was

properly dismissed.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/17/18




                                  - 19 -